PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Travis Littlejohn
Application No. 16/163,429
Filed: 17 Oct 2018
For: Sink Drain Device

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 16, 2022.  

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On September 24, 2019, the Office mailed a non-final Office action, which set a period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on December 25, 2019. On April 30, 2020, the Office mailed a Notice of Abandonment. On May 2, 2022, petitioner filed the initial petition to revive the application. On June 10, 2022, the initial petition to revive under 37 CFR 1.137 was dismissed. On June 16, 2022, the instant renewed petition was filed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3). 

Although petitioner submitted the required statement of unintentional delay, the petition fails to satisfy 37 CFR 1.137(b)(4). The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Of particular relevance are details regarding: (1) the cause of applicant’s failure to timely file the required reply that resulted in abandonment; (2) when the abandonment was discovered; and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

The explanation provided fails to establish that the entire delay was unintentional. Specifically, the explanation provided in the instant petition fails to identify the relevant party having the right or authority to file the reply in the application to avoid abandonment. The Office is interested in the delay of the party or parties that had authority to act in this application from due date for the reply until the filing of the petition under 37 CFR 1.137(a). If a prior practitioner was handling prosecution of the application on behalf of applicant during the relevant period, petitioner should make a diligent effort to contact the former practitioner and inquire as to the circumstances surrounding the period of delay during the time the practitioner had authority to act. In addition, petitioner must clarify applicant’s relationship with Ken Tarlow. Petitioner must explain in detail whether an agreement existed between the applicant and Ken Tarlow to file the application, track and notify applicant of reply due dates, and timely respond to Office communications on applicant’s behalf. If such an agreement existed, petitioner must discuss the events that transpired with regard to this agreement that resulted in the failure to file a timely reply to the Office action of September 24, 2019. In addition, it is unclear if Ken Tarlow is a registered practitioner with the USPTO. If Ken Tarlow is a registered practitioner, petitioner should provide Ken Tarlow’s Registration Number. 

Furthermore, there appears to be a discrepancy between the petition and the record as to when Ivan Rozek had authority to prosecute the application on behalf of the applicant. The petition states that the applicant was referred to Ivan Rozek in March 2021.1 However, the record shows a power of attorney to patent practitioner Ivan Rozek was signed by the applicant and filed on January 18, 2021. In view of this inconsistency, it is unclear when (date) and how applicant discovered the application was abandoned and the circumstances that occurred from the discovery of the abandonment to the filing of the petition to revive the application. Therefore, petitioner must provide additional information regarding the facts and circumstances surrounding delay from the date of discovery of abandonment until the filing of the present petition to revive the application. This information should include any discussion between applicant and Ivan Rozek regarding the abandonment of the application and instructions from applicant regarding the filing of the petition to revive the application. No documentary evidence is required. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	USPTO Patent Electronic Filing System 2

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        	


    
        
            
        
            
        
            
    

    
        1 Additional Explanation of the Circumstances Surrounding the Delay, filed June 16, 2022, p. 2.
        2 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).